Citation Nr: 1700347	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  12-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1977 to April 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for lumbar degenerative joint disease and left hip degenerative arthritis.  The Veteran appealed the initially assigned ratings.

In January 2015, the Board partially granted a higher evaluation for the lumbar spine but denied the remaining appeals.  The Board also raised and remanded the issue of entitlement to a TDIU for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue is once again before the Board.

In addition, in July 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's service-connected lumbar degenerative joint disease, left hip arthritis, left knee strain, and left ankle ligament sprain do not render him unable to obtain or maintain substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  While the Veteran was not provided with a specific notice letter addressing entitlement to a TDIU, the January 2015 Board remand and April 2016 supplemental statement of the case notified him of the information and evidence needed to substantiate his claim.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Pursuant to the Board's January 2015 remand, the AOJ obtained a VA opinion addressing the effect of the Veteran's service-connected left hip and lumbar spine disabilities on his ability to maintain substantially gainful employment.  As described in further detail below, the Board finds that there has been substantial compliance with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than 100 percent.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for lumbar degenerative joint disease (20 percent disabling), left hip arthritis (10 percent disabling), left knee strain (10 percent disabling), and left ankle ligament sprain (10 percent disabling).  His current combined evaluation is 40 percent.  Hence, he has not met the schedular threshold.

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  Although the Board cannot grant a TDIU in the first instance under this regulation, it must still determine whether a remand for referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  For the following reasons, the Board finds that such referral is not warranted.

At a July 2011 VA contract examination, the Veteran claimed that he could not "do daily jobs anymore" but denied that the left hip had resulted in difficulty walking, standing or incapacitation.  As to the lumbar spine, he denied any overall functional impairment or incapacitation and reported being able to walk without limitation except during flare-ups.  The examiner opined that the Veteran's disabilities affected neither his usual occupation, nor his daily activities.

In a June 2012 notice of disagreement, the Veteran reported that his back and hip made prolonged sitting, household chores, and working on his car more difficult.

At an October 2013 VA contract examination, the Veteran reported that during flare-ups, his left hip limited his ability to climb and walk long distances.  The Veteran and examiner described flare-ups of the hip and spine as limiting jobs that required prolonged sitting, standing, bending, and lifting.

At the July 2014 hearing, the Veteran indicated that his spine disability made it harder for him to work as a manual laborer, that it took him longer to complete tasks, and that it occasionally prevented him from completing them.  He reported that the left hip interfered with his ability to walk for extended periods and to complete household chores, and that occasionally joint pain made it difficult for him to leave his house.

In September 2014, a VA contract examiner found that although the Veteran experienced left ankle pain and minor limited motion, there was no functional loss.  The examiner also opined that the left knee did not impact the appellant's ability to work.

In December 2015, a VA doctor opined that while the Veteran's service connected left hip disability would restrict work requiring prolonged climbing, walking or standing, it would not preclude all forms of work such as work allowing breaks in routine or customer service work.

The above reflects that the Veteran's lumbar spine and left hip disabilities have resulted in some impairment in his ability to work as a manual laborer but there is no indication that they have prevented him from such work.  Indeed, while the Veteran reported at the hearing that his spine disability occasionally precluded him from completing a task, in general, he was able to finish them, although perhaps not as quickly as before.  Similarly, the December 2015 doctor found that with adequate breaks, the Veteran would not be prevented from doing manual labor.  As to the left ankle and left knee, the Veteran has reported only minimal impairment and the September 2014 examiner opined that those disabilities did not impact his ability to work.  In addition, the December 2015 doctor also observed that the Veteran would be able to engage in customer service work, presumably because it depends less upon physical fitness and activity.  Although the Veteran's reported difficulties with prolonged sitting might interfere with such sedentary employment, again, as the doctor noted, with sufficient breaks, they would not be prohibitive.  While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one but a question for the adjudicator, considering the evidence above, the Board finds that referral to the Director of Compensation is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


